Stolz, Judge.
In this appeal from the judgment of conviction and sentence for violation of the Uniform Narcotic Drug Act, the issue raised as to the sole error contended to have been made upon the trial — the trial judge’s allowing a co-defendant, who was under indictment at the time for an offense arising out of the same transaction and who was to be subsequently and separately tried, to make a preliminary refusal to testify at all for the defense on the ground of self-incrimination — was rendered moot by the defendant’s counsel’s acceding to the judge’s ruling by stating in open court, "If he don’t [sic] want to testify, I don’t really want him to testify.”
For the proper procedure in this regard when no waiver is involved, see Chastain v. State, 113 Ga. App. 601 (3) (149 SE2d 195) and cit.

Judgment affirmed.


Eberhardt, P. J., and Pannell, J., concur.